PER CURIAM.
This is an appeal from the trial court’s order denying appellant’s motion for post-conviction relief without an evidentiary hearing and without attaching portions of the record demonstrating the appellant is not entitled to relief.
We find no error by the trial court in rejecting appellant’s claim as to the composition of the grand' jury. See State v. Moreland, 564 So.2d 1164 (Fla. 4th DCA 1990). However, we agree with appellant that the trial court erred in rejecting his claim as to his attorney’s conflict of interest without either attaching portions of the record refuting such claim or conducting an evidentiary hearing thereon.
Accordingly, we affirm in part and reverse in part and remand for further proceedings consistent herewith.
ANSTEAD, POLEN and GARRETT, JJ., concur.